 

Exhibit 10.1

 

Execution Version

 

HVF II SERIES 2013-A FORBEARANCE AGREEMENT

 

This HVF II SERIES 2013-A FORBEARANCE AGREEMENT, dated as of May 4, 2020 (this
“Forbearance Agreement”), by and among The Hertz Corporation, a Delaware
corporation (“Hertz”), Hertz Vehicle Financing LLC (“HVF”), Hertz Vehicle
Financing II LP, a Delaware special purpose limited partnership (“HVF II”),
whose general partner is HVF II GP Corp., a Delaware special purpose
corporation, and whose limited partner is Hertz, DTG Operations, Inc., an
Oklahoma corporation (“DTG” and together with Hertz, HVF, and HVF II, the “Hertz
Parties”), Deutsche Bank AG, New York Branch, as administrative agent (the
“Administrative Agent”), and the several financial institutions that serve as
committed note purchasers, the several commercial paper conduits, and certain
funding agents for the investor groups, in each case, listed on Schedule I
hereto (collectively, the “Forbearing Noteholders” and, together with the
Administrative Agent, the “Forbearing Parties”).

 

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings assigned (or incorporated by reference) thereto in the Sixth Amended
and Restated Series 2013-A Supplement, dated as of February 21, 2020 (the
“Series 2013-A Supplement”), by and among HVF II, The Bank of New York Mellon
Trust Company, N.A. (“BNYM”), as trustee (the “Trustee”), Hertz, as
administrator, the Administrative Agent, certain committed note purchasers party
thereto from time to time, certain conduit investors party thereto from time to
time, and certain funding agents for the investor groups party thereto from time
to time, to the Amended and Restated Group I Supplement, dated as of October 31,
2014 (as amended, modified or supplemented prior to the date hereof, exclusive
of Series Supplements, the “Group I Supplement”), to the Amended and Restated
Base Indenture, dated as of October 31, 2014 (as amended, modified or
supplemented prior to the date hereof, exclusive of Group Supplements and Series
Supplements, the “Base Indenture”), each between HVF II and the Trustee.

 

RECITALS

 

WHEREAS, Hertz has informed the Forbearing Parties of the recent, sudden and
dramatic impacts of the COVID-19 pandemic on its business particularly and its
industry generally;

 

WHEREAS, pursuant to the Group I HVF Lease, on each Payment Date, each Group I
Lessee thereunder is obligated to pay HVF thereunder certain amounts with
respect to each Vehicle leased by such Group I Lessee during the Related Month
with respect to such Payment Date (such amounts payable by any Group I Lessee
thereunder, the “Lessee Payment Obligations”);

 

WHEREAS, with respect to the Payment Date occurring on April 27, 2020, Hertz has
notified the Series 2013-A Noteholders that the Group I Lessees (including,
without limitation, Hertz and DTG) under the Group I HVF Lease may not pay any
of the Lessee Payment Obligations with respect to such Payment Date other than
the Monthly Variable Rent (in an amount sufficient to cause the payment of the
Series 2013-A Monthly Interest and all interest on all other Group I Notes)
payable by such Group I Lessees with respect to such Payment Date and, as of the
date hereof, Hertz has failed to pay such amounts (such failure to pay such
Lessee Payment Obligations other than such Monthly Variable Rent (in an amount
sufficient to cause the payment of the Series 2013-A Monthly Interest and all
interest on all other Group I Notes) with respect to such Payment Date, the
“Specified Lease Payment Default”), which Specified Lease Payment Default would
result in a Series 2013-A Liquidation Event (following certain cure or grace
periods as set forth in the Series 2013-A Related Documents);

 



1

 

 

WHEREAS, Hertz has also notified the Series 2013-A Noteholders that it may not
pay (as guarantor, indemnitor or otherwise) and, as of the date hereof, Hertz
has not paid, any amounts payable by it under any Series 2013-A Related Document
with respect to the Specified Lease Payment Default (such failure to pay, the
“Parallel Hertz Payment Default”, and together with the Specified Lease Payment
Default, the “Specified Lease Default”);

 

WHEREAS, the Hertz Parties desire certain relief with respect to any Series
2013-A Liquidation Event that would occur as a result of a Specified Lease
Default;

 

WHEREAS, the Hertz Parties desire certain relief with respect to any Series
2013-A Liquidation Event that would occur as a result of the occurrence or
continuance of a Group I Aggregate Asset Amount Deficiency.

 

WHEREAS, the parties hereto have agreed to enter into this Forbearance
Agreement;

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENTS

 

SECTION 1.                  Defined Terms. As used herein, the following terms
shall have the respective meanings set forth below (except as set forth herein,
references to an agreement or document shall include the preamble, recitals, all
attachments, schedules, annexes, exhibits and joinders to such agreement or
document, and are to such agreement or document (including all such attachments,
schedules, annexes, exhibits and joinders to such agreement or document) without
giving effect to any amendments, supplements, restatements, or other
modifications):

 

“Alternate LC Facility Waiver and Amendment” shall mean that certain waiver,
forbearance and amendment, dated as of the date hereof, by and among Hertz, the
several banks and other financial institutions parties thereto as lenders and
Goldman Sachs Mortgage Company, as administrative agent and issuing lender in
connection with that certain credit agreement, dated as of December 13, 2019,
among Hertz, the several banks and other financial institutions from time to
time parties thereto and Goldman Sachs Mortgage Company, as administrative agent
and issuing lender.

 



2

 

 

“Contractual Obligation” means, as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“LC Facility Waiver and Amendment” shall mean that certain waiver, forbearance
and first amendment dated as of the date hereof by and among Hertz, the several
banks and other financial institutions parties thereto as lenders, Barclays Bank
PLC, as administrative agent and other parties party thereto in connection with
that certain Letter of Credit Agreement, dated as of November 2, 2017, among
Hertz, the several banks and other financial institutions from time to time
parties thereto, Barclays Bank PLC, as administrative agent and as collateral
agent and other parties thereto.

 

“Liquidity Report”: as defined in Section 4(a)(ii).

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Requirement of Law” means as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including laws, ordinances and regulations pertaining to zoning, occupancy and
subdivision of real properties; provided that the foregoing shall not apply to
any non-binding recommendation of any Governmental Authority.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of Hertz and the
other Hertz Parties taken as a whole or (b) the validity or enforceability as to
the Hertz Parties (taken as a whole) of this Forbearance Agreement, the Series
2013-A Supplement and the other Series 2013-A Related Documents taken as a whole
or the rights or remedies of the Administrative Agent, the Series 2013-A
Noteholders or the Trustee under the Series 2013-A Related Documents taken as a
whole.

 



3

 

 

“Other Events” means any Amortization Event, Series 2013-A Amortization Event,
any Series 2013-A Liquidation Event, any Group I Amortization Event, any Group I
Leasing Company Amortization Event, any Additional Group I Amortization Event,
any Group I Liquidation Event, Series 2013-G1 Operating Lease Event of Default,
any Series 2013-G1 Lease Payment Default and Series 2013-G1 Amortization Event,
any Group I Administrator Default, any Series 2013-G1 Administrator Default or
any Servicer Default, in each case, that is not a Specified Event or an
Amortization Event that directly caused a Specified Event.

 

“Senior Credit Agreement” shall mean that certain Senior Credit Agreement, dated
as of June 30, 2016 (as amended by the First Amendment, dated as of February 3,
2017, the Second Amendment, dated as of February 15, 2017, the Third Amendment,
dated as of November 2, 2017 and the Senior Credit Facility Waiver and
Amendment), among Hertz, the subsidiary borrowers from time to time party
thereto, the several banks and other financial institutions from time to time
parties thereto and Barclays Bank PLC, as administrative agent and as collateral
agent and other parties thereto.

 

“Senior Credit Facility Waiver and Amendment” shall mean that certain waiver,
forbearance and fourth amendment dated as of the date hereof by and among Hertz,
the several banks and other financial institutions parties thereto as lenders,
Barclays Bank PLC, as administrative agent and other parties party thereto in
connection with the Senior Credit Agreement (prior to giving effect to the
Senior Credit Facility Waiver and Amendment).

 

“Series 2013-A Monthly Interest” means the sum of the Class A Monthly Interest
Amount, the Class B Monthly Interest Amount, the Class C Monthly Interest Amount
and the Class D Monthly Interest Amount.

 

“Sidecar Facility Waiver and Amendment” shall mean that certain waiver,
forbearance and first amendment, dated as of the date hereof, by and among
Hertz, the several banks and other financial institutions parties thereto as
lenders, Credit Agricole Corporate and Investment Bank, as administrative agent
and other parties party thereto in connection with that certain credit
agreement, dated as of June 30, 2016, among Hertz, the subsidiary borrowers from
time to time parties thereto, the several banks and other financial institutions
from time to time parties thereto and Credit Agricole Corporate and Investment
Bank, as administrative agent.

 

“Specified Events” means any Series 2013-A Liquidation Event resulting solely
from an Amortization Event arising out of (i) the Specified Lease Default, (ii)
the occurrence or continuance of a Group I Aggregate Asset Amount Deficiency or
(iii) the failure to instruct the Trustee to draw any Series 2013-A Letter of
Credit on April 27, 2020 in respect of a Series 2013-A Lease Principal Payment
Deficit resulting from the Specified Lease Payment Default in accordance with
Section 5.5(b) of the Series 2013-A Supplement.

 



4

 

 

SECTION 2.                  Forbearances.

 

(a)               Subject to the terms of this Forbearance Agreement, the
Forbearing Parties hereby agree to forbear (the “Forbearance”) from exercising
any of their default-related rights and remedies involving the sale or other
liquidation of Group I Collateral or Series 2013-G1 Collateral, the directing or
otherwise consenting to the sale or other liquidation of Group I Collateral or
Series 2013-G1 Collateral or the termination of Hertz's rights as Lessee under
the Series 2013-G1 Lease (whether individual, collective or otherwise) under any
of the Series 2013-A Related Documents, or available at equity or law, in each
case to the extent such rights and remedies arise as a result of any of the
Specified Events and solely during the period commencing on the date hereof and
ending on the Forbearance Termination Date.

 

(b)               The Forbearing Parties hereby instruct (the “Direction”) BNYM
(in all of its capacities under the Series 2013-A Related Documents), HVF (in
its capacity as Lessor under the Group I HVF Lease) and HVF II (in its capacity
as Series 2013-G1 Noteholder) each to forbear from directing or consenting to
the exercise of any default-related rights or remedies involving the sale or
other liquidation of Group I Indenture Collateral or Series 2013-G1 Collateral
(as defined in the HVF Series 2013-G1 Supplement), the directing or otherwise
consenting to the liquidation of Group I Indenture Collateral or Series 2013-G1
Collateral (as defined in the HVF Series 2013-G1 Supplement) or the termination
of Hertz's rights as Group I Lessee, in each case, to the extent such rights and
remedies arise as a result of any of the Specified Events to the same extent and
for so long as the Forbearance Termination Date has not occurred.

 

(c)               HVF II hereby instructs BNYM to notify HVF II, Hertz and the
Administrative Agent of any request or direction received by BNYM to exercise
remedies or otherwise take any action inconsistent with the Forbearance agreed
to by the Forbearing Parties pursuant to Section 2(a) hereof.

 

(d)               For the avoidance of doubt and notwithstanding anything to the
contrary herein, the parties hereto hereby acknowledge and agree that none of
the Forbearing Parties hereby forbears with respect to any of their rights or
remedies except to the extent expressly set forth in Section 2(a) hereof, and,
except as specifically set forth in this Forbearance Agreement, neither this
Forbearance Agreement nor any actions taken in accordance with this Forbearance
Agreement shall be construed as a waiver of or consent to the Specified Events,
any Specified Lease Default, the occurrence or continuance of a Group I
Aggregate Asset Amount Deficiency or any other existing or future defaults,
events of default or other breaches or violations under the Series 2013-A
Related Documents (including, but not limited to, any Other Event).

 



5

 

 

SECTION 3.                  Representations and Warranties. To induce the other
parties hereto to enter into this Forbearance Agreement, Hertz and each other
Hertz Party hereby represents and warrants, on the Forbearance Effective Date,
to the Administrative Agent and each other Forbearing Party that:

 

(a)               Hertz and each other Hertz Party has the corporate or other
organizational power and authority, and the legal right, to make, deliver and
perform this Forbearance Agreement, and each such Hertz Party has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of this Forbearance Agreement. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Forbearing Party in connection with the execution,
delivery, performance, validity or enforceability of this Forbearance Agreement,
hereunder, except for consents, authorizations, notices and filings which the
failure to obtain or make would not reasonably be expected to have a Material
Adverse Effect and the execution, delivery and performance by Hertz and each
other Hertz Party party hereto of this Forbearance Agreement will not violate
any Requirement of Law or Contractual Obligation of such Hertz Party in any
respect that would reasonably be expected to have a Material Adverse Effect.
This Forbearance Agreement has been duly executed and delivered by each Hertz
Party; and

 

(b)               this Forbearance Agreement constitutes a legal, valid and
binding obligation of Hertz and each other Hertz Party, enforceable against such
Hertz Party in accordance with its terms, except as enforceability may be
limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

SECTION 4.                  Covenants.

 

(a)               Delivery of Information. During the Forbearance Period:

 

(i)                 Cash Flow Forecast. No later than 5:00 p.m. (New York time)
on May 6, 2020, Hertz shall prepare and deliver to the Administrative Agent and
the Forbearing Noteholders a 13-week consolidated cash flow forecast in a form
consistent with the internal reports of Hertz provided to the Administrative
Agent on April 27, 2020 (the “Cash Flow Forecast”), which shall reflect Hertz’s
good faith projection of all weekly cash receipts and disbursements in
connection with the operation of its business. In addition to any and all
reporting requirements set forth in this Forbearance Agreement, by no later than
5:00 p.m. (New York time) on Wednesday (or if any given Wednesday is not a
Business Day, not later than 5:00 p.m. (New York time) on the next Business Day)
of each calendar week (commencing with May 13, 2020 until the Forbearance
Termination Date), Hertz shall provide to the Administrative Agent and the
Forbearing Noteholders a report, in a form consistent with the internal reports
of Hertz provided to the Administrative Agent on April 27, 2020, comparing
Hertz’s actual cash receipts and disbursements for the immediately preceding
week with the projected cash receipts and disbursements for such week as set
forth in the Cash Flow Forecast.

 



6

 

 

(ii)              Weekly Projections. The Hertz Parties covenant and agree that,
by no later than 5:00 p.m. (New York time) on Wednesday (or if any given
Wednesday is not a Business Day, not later than 5:00 p.m. (New York time) on the
next Business Day) of each calendar week (commencing with May 6, 2020 until the
Forbearance Termination Date), Hertz shall, or shall cause any financial
advisors, consultants or investment bankers that are representing any or all of
Hertz and its affiliates (collectively, the “Financial Advisors”), to prepare
and deliver to the Administrative Agent and the Forbearing Noteholders a
liquidity report (the “Liquidity Report”), for the immediately preceding week,
in a form consistent with the liquidity report of Hertz provided to the
Administrative Agent on April 27, 2020, which such report shall include
information with respect to deposit and other bank accounts of the Loan Parties
and the Restricted Subsidiaries (each as defined in the Senior Credit Agreement)
each which maintain an average daily balance in excess of $2,500,000 and
securities accounts of the Loan Parties and the Restricted Subsidiaries each
which maintain securities or other assets having an aggregate value in excess of
$2,500,000 (the “Accounts”), including (1) each Loan Party and Restricted
Subsidiary that is the holder of an Account, (2) the balance of each Account as
of the date of such report and (3) whether each Account is located in the United
States or a foreign jurisdiction.

 

(iii)            Updated Monthly Report. Promptly following the date hereof (but
in no event later than 3 days following the date hereof), HVF shall prepare and
deliver to the Administrative Agent and the Forbearing Noteholders an updated
Monthly Noteholders’ Statement for the month of April with respect to the Series
2013-A Notes reflecting updated calculations presented as of April 27, 2020.

 

(iv)             April 2020 Fleet Reporting. On or prior to 5:00 p.m. (New York
time) on May 6, 2020 (or if such day is not a Business Day, not later than 5:00
p.m. (New York time) on the next Business Day), Hertz shall prepare and deliver
to the Administrative Agent and the Forbearing Noteholders a fleet data report,
in a form consistent with the quarterly fleet data packages historically
uploaded by Hertz to its ABS investor reporting website and described on such
website as “Standard Investor Fleet Data Package.”

 

(v)               Weekly Fleet Reporting. During the period prior to the
Forbearance Termination Date, by no later than 5:00 p.m. (New York time) on
Wednesday (or if any given Wednesday is not a Business Day, not later than 5:00
p.m. (New York time) on the next Business Day) of each calendar week, HVF II
shall prepare and deliver to the Administrative Agent and the Forbearing
Noteholders certain reports, setting forth the substantive information (as of
the immediately preceding Business Day) identified in the forms attached as
Exhibit A hereto.

 



7

 

 

(b)               Participation in Meetings. During the Forbearance Period,
Hertz and the other Hertz Parties covenant and agree to hold and participate in
(and shall authorize and cause the Financial Advisors to participate in) a
weekly conference call with the Administrative Agent and its representatives and
advisors, with such calls to be held at a time to be mutually agreed by Hertz
and the Administrative Agent, which discussions shall include, without
limitation, a discussion regarding any plans to address the Group I Aggregate
Asset Amount Deficiency.

 

(c)               Access to Information. Without limiting the Administrative
Agent and the Series 2013-A Noteholders’ rights under the Series 2013-A
Supplement and other Series 2013-A Related Documents, during the Forbearance
Period, Hertz and the Hertz Parties each hereby covenant and agree to: (i)
furnish to the Administrative Agent and its Representatives such financial,
operating, restructuring, liability management and property-related data and
other information as such persons may reasonably request, and (ii) irrevocably
authorize and direct Hertz’s employees and Financial Advisor to cooperate
reasonably with the Administrative Agent and its Representatives in respect of
the aforementioned clause (i). For purposes of this Section 4(c), the term
“Representatives” shall mean the Administrative Agent’s employees, agents,
representatives, advisors and the Agent Financial Advisor. 

 

(d)               Public Reporting. On or before the second (2nd) Business Day
following the date of this Forbearance Agreement, Hertz shall file a current
report on Form 8-K disclosing all the material terms of the transactions
contemplated by this Forbearance Agreement in the appropriate manner under the
Securities Exchange Act of 1934, as amended, and attaching this Forbearance
Agreement as an exhibit thereto.

 

(e)               Third-Party Market Value Procedures. The Hertz Parties shall
continue complying with the Series 2013-A Third-Party Market Value Procedures in
all material respects and shall promptly provide the Series 2013-A Non-Program
Fleet Market Value and the Series 2013-A Third-Party Market Value resulting
therefrom to the Administrative Agent and the Forbearing Noteholders.

 

(f)                Restricted Payments. Each of HVF and HVF II agree that until
the Forbearance Termination Date:

 

(i)                 It shall not, directly or indirectly, voluntarily purchase,
repurchase, redeem, defease or otherwise voluntarily acquire or retire for value
(x) any Indebtedness prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment or (y) any Capital Stock;

 

(ii)              It shall not, directly or indirectly, make any distributions
or dividends;

 

(iii)            Any proceeds of any draw on the Series 2013-A Letters of Credit
and the proceeds of any withdrawal from the Series 2013-A L/C Cash Collateral
Account with respect to any Series 2013-A Lease Principal Payment Deficit shall
be deposited into the Series 2013-A Principal Collection Account and, on the
date of such deposit into the Series 2013-A Principal Collection Account, such
amounts shall then be deposited into the Series 2013-A Reserve Account in
accordance with clause (b) of Section 5.2 of the Series 2013-A Supplement; and

 



8

 

 

(iv)             HVF II shall retain in the Series 2013-A Principal Collection
Account any amounts available to be released to it pursuant to clause (i) of
Section 5.2 of the Series 2013-A Supplement on any Payment Date and shall apply
such amounts on the following Payment Date in accordance with such Section 5.2
as available funds on deposit therein.

 

(g)               Forbearance Fee. HVF II agrees to pay to the Class A Funding
Agent with respect to each Forbearing Noteholder the “Forbearance Fee” specified
in the Forbearance Fee Letter, dated as of the date hereof, between Hertz and
the Administrative Agent (which amount, for the avoidance of doubt, represents a
single, aggregate payment obligation to all Conduit Investors and Committed Note
Purchasers relating to such Forbearing Noteholder, regardless of Class or
Investor Group).

 

(h)               Expenses. During the Forbearance Period, Hertz shall pay (or
cause to be paid), within one (1) Business Day of receipt of an invoice, the
reasonable and documented fees, charges and disbursements of (i) Latham &
Watkins LLP, as counsel to the Administrative Agent and (ii) Davis Polk &
Wardwell LLP, as special bankruptcy counsel to the Administrative Agent.

 

(i)                 Most Favored Nation. Hertz hereby represents and warrants as
of the Forbearance Effective Date none of the terms (including, but not limited
to, any compensation) offered to any Person with respect to the Alternate LC
Facility Waiver Amendment, the LC Facility Waiver and Amendment, the Senior
Credit Facility Waiver and Amendment and the Sidecar Facility Waiver and
Amendment (each a “Waiver Document”) relating to the terms, conditions and
transactions contemplated hereby, is or will be more favorable to such Person
than those afforded to the Forbearing Noteholders hereunder (as reasonably
determined by Hertz and the Administrative Agent, acting together). Hertz
covenants and agrees from and after the Forbearance Effective Date that the
Series 2013-A Supplement and this Forbearance Agreement (as applicable) shall
be, without any further action by any of the parties party hereto, deemed
amended and modified in an equivalent manner such that the Forbearing Parties
shall receive the benefit of the more favorable terms contained in any other
Waiver Document as it relates to the terms, conditions and transactions
contemplated hereby. Notwithstanding the foregoing, Hertz agrees, at its
expense, to take such other actions as the Administrative Agent may reasonably
request to further effectuate the foregoing.

 



9

 

 

SECTION 5.                  Conditions to Effectiveness of this Forbearance
Agreement. This Forbearance Agreement shall become effective on the date (such
date, the “Forbearance Effective Date”) on which the following conditions have
been satisfied or waived:

 

(a)               Execution of this Forbearance Agreement. The Administrative
Agent (or its counsel) shall have received this Forbearance Agreement executed
and delivered by a duly authorized officer of the Hertz Parties, the
Administrative Agent and the Required Controlling Class Series 2013-A
Noteholders.

 

(b)               Representations and Warranties. The representations and
warranties of Hertz and each other Hertz Party party hereto set forth in Section
3 of this Forbearance Agreement are true and correct.

 

(c)               [Reserved].

 

(d)               Closing Certificate. The Administrative Agent shall have
received a certificate signed by a duly authorized officer of each Hertz Party
as to the matters set forth in paragraph (b) of this Section 5.

 

(e)               Execution and effectiveness of other documents. Substantially
simultaneously with the effectiveness of this Forbearance Agreement, the LC
Facility Waiver and Amendment, the Alternate LC Facility Waiver and Amendment,
the Senior Credit Facility Waiver and Amendment and the Sidecar Facility Waiver
and Amendment shall have become effective and shall be in full force and effect
and, in each case, shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

SECTION 6.                  Limited Forbearance. This Forbearance Agreement is
limited precisely as written and shall not be deemed to (i) be a waiver of or a
consent to the modification of or deviation from any other term or condition of
the Series 2013-A Supplement or the other Series 2013-A Related Document or any
of the other instruments or agreements referred to therein, or (ii) prejudice
any right or remedies not expressly subject to the Forbearance under Section
2(a) hereof which any of the Administrative Agent, the Series 2013-A Noteholders
or any other Person now have or may have in the future under or in connection
with the Series 2013-A Supplement or the other Series 2013-A Related Document or
any of the other instruments or agreements referred to therein including, but
not limited, with respect to the Specified Events, any Specified Lease Default,
the occurrence or continuance of a Group I Aggregate Asset Amount Deficiency or
any other existing or future defaults, events of default or other breaches or
violations under the Series 2013-A Related Documents (including, but not limited
to, any Other Event).

 



10

 

 

SECTION 7.                  Termination. This Forbearance Agreement shall become
effective on the Forbearance Effective Date, and shall terminate and shall be
void automatically, immediately and without further action as of the earliest to
occur of any of the following (such earliest date, the “Forbearance Termination
Date” and, such period from and including the Forbearance Effective Date to but
excluding the Forbearance Termination Date, the “Forbearance Period”):

 

(i)                 11:59 P.M. (New York time) on May 22, 2020;

 

(ii)              the occurrence of any Other Event;

 

(iii)            if (x) any proceeds of any draw on the Series 2013-A Letters of
Credit or (y) any proceeds of any withdrawal from the Series 2013-A L/C Cash
Collateral Account with respect to any Series 2013-A Lease Principal Payment
Deficit are not deposited into the Series 2013-A Principal Collection Account or
are not then deposited into the Series 2013-A Reserve Account in accordance with
clause (b) of Section 5.2 of the Series 2013-A Supplement, in each case, within
two (2) Business Days of such draw or withdrawal;

 

(iv)          the failure of Hertz or any other Hertz Party to comply timely
with any term, condition, or covenant set forth in this Forbearance Agreement
and, with respect to the failure to (x) timely deliver the reports and
statements to be provided in accordance with Section 4(a) of this Forbearance
Agreement or (y) furnish the information or cooperation to be provided in
accordance with Section 4(c) of this Forbearance Agreement, in each case, such
failure shall continue unremedied for a period of three (3) Business Days
following the date on which written notice of such failure is given to Hertz by
the Administrative Agent; provided that, with respect to the information
provided in accordance with Section 4(a) or Section 4(c) of this Forbearance
Agreement, it is understood that such information is provided for informational
purposes only and no breach of this clause (iv) will result as a result of such
information;

 

(v)          if any representation or warranty made by any Hertz Party in
Section 3 hereof is inaccurate or incorrect or is breached or is false or
misleading as of the date made;

 

(vi)        an Event of Bankruptcy occurs with respect to any Hertz Party;

 

(vii)      the failure to pay on May 5, 2020, the invoiced reasonable and
documented fees, charges and disbursements of Latham & Watkins LLP, as counsel
to the Administrative Agent;

 

(viii)     the failure to pay on May 5, 2020 an amount of Monthly Variable Rent
that was due on April 27, 2020 sufficient to cause the payment of the Series
2013-A Monthly Interest and all interest on all other Group I Notes that was due
on April 27, 2020; or

 

(ix)       the termination of any of (w) the Alternate LC Facility Waiver and
Amendment, (x) the LC Facility Waiver and Amendment, (y) the Sidecar Facility
Waiver and Amendment or (z) Senior Credit Facility Waiver and Amendment (in each
case, in effect as of the date hereof) or, in each case, the termination of any
waiver or forbearance by any lender or secured party provided thereunder.

 



11

 

 

The Hertz Parties each agree that on and from the Forbearance Termination Date
any or all of the secured parties (including the Forbearing Parties) may at any
time proceed to exercise any and all of the respective rights and remedies under
the Series 2013-A Related Documents and/or applicable law, including, without
limitation, their respective rights and remedies with respect to the Specified
Events. The Hertz Parties further agree that nothing herein shall be construed
to limit any rights or remedies available to the Series 2013-A Noteholders
pursuant to the Series 2013-A Related Documents in connection with the
occurrence of any Other Event. Notwithstanding anything herein to the contrary,
Sections 4(e), 4(f), 9, 10, 11, 12, 13, 14, 16, 18, 19, 20 hereof shall survive
the Forbearance Termination Date and the termination of this Forbearance
Agreement.

 

SECTION 8.                  Requisite Majority. The Forbearing Noteholders
constitute both the Series 2013-A Required Noteholders and the Required
Controlling Class Series 2013-A Noteholders (and therefore, the Required Series
Noteholders with respect to the Series 2013-A Notes).

 

SECTION 9.                  Effect on Series 2013-A Related Documents.

 

(a)               Each and every term, condition, obligation, covenant and
agreement contained in the Series 2013-A Supplement or any other Series 2013-A
Related Document is hereby ratified and reaffirmed in all respects by the Hertz
Parties and shall continue in full force and effect in accordance with its terms
and nothing herein can or may be construed as a novation thereof. Except as
expressly set forth herein with respect to the Forbearance, this Forbearance
Agreement (i) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Series 2013-A
Noteholders, the Administrative Agent or the Trustee under the Series 2013-A
Supplement or any other Series 2013-A Related Documents, and (ii) shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Series 2013-A Supplement
or any other provision of the Series 2013-A Supplement or any other Series
2013-A Related Document. Each Hertz Party reaffirms and ratifies on the
Forbearance Effective Date the Group I Note Obligations and each of its other
obligations under the Series 2013-A Supplement and the other Series 2013-A
Related Documents to which it is party and the validity, enforceability and
perfection of the liens granted by it pursuant to the Series 2013-A Supplement
and each other Series 2013-A Related Documents. Each of the Hertz Parties hereby
consents to this Forbearance Agreement and confirms that all obligations of such
Hertz Party under the Series 2013-A Supplement and the other Series 2013-A
Related Documents to which such Hertz Party is a party shall continue to apply
to such Series 2013-A Supplement and such other Series 2013-A Related Documents.

 

(b)       Without limiting the foregoing, each of the Hertz Parties hereby (i)
acknowledges and agrees that all of its obligations under the Series 2013-A
Supplement and the other Series 2013-A Related Documents to which it is a party
are reaffirmed and remain in full force and effect on a continuous basis, (ii)
reaffirms each lien granted by such Hertz Party and reaffirms the guaranties, if
any, made by such Hertz Party, (iii) acknowledges and agrees that the grants of
security interests by and the guaranties, if any, of such Hertz Party contained
in the Series 2013-A Supplement and the other Series 2013-A Related Documents
are, and shall remain, in full force and effect after giving effect to this
Forbearance Agreement, and (iv) agrees that the Group I Note Obligations, the
Guaranteed Obligations (as defined in the Group I HVF Lease), the Series 2013-G1
Note Obligations (as defined in the Group I HVF Lease) and Hertz’s obligations
with respect to the Group I HVF Lease, including, among other things and without
limitation, the due and punctual performance and observation of all of the
terms, conditions, covenants, agreements and indemnities applicable to (A) Hertz
in its roles as Group I Administrator, Group I Lessee, Servicer (as defined in
the Group I HVF Lease), Guarantor (as defined in the Group I HVF Lease), and
Series 2013-G1 Administrator, (B) HVF in its roles as Lessor under (and as
defined in) the Group I HVF Lease and Issuer of the HVF Series 2013-G1 Note
under the HVF Series 2013-G1 Related Documents, (C) HVF II in its roles as
Issuer and Series 2013-G1 Noteholder and (D) DTG in its role as Group I Lessee,
in each case, are, and shall remain, in full force and effect after giving
effect to this Forbearance Agreement.

 



12

 

 

SECTION 10.              Severability. If any term or provision of this
Forbearance Agreement is invalid, illegal, or unenforceable in any jurisdiction,
such invalidity, illegality, or unenforceability shall not affect any other term
or provision of this Forbearance Agreement or invalidate or render unenforceable
such term or provision in any other jurisdiction.

 

SECTION 11.              Governing Law. THIS FORBEARANCE AGREEMENT, AND ALL
MATTERS ARISING OUT OF OR RELATING TO THIS FORBEARANCE AGREEMENT, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAW
OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

 

SECTION 12.              Entire Agreement. This Forbearance Agreement
constitutes the entire agreement of the parties relating to the subject matter
hereof and supersedes any prior agreements, whether written or oral with respect
to the subject matter hereof. This Forbearance Agreement cannot be amended,
supplemented or otherwise modified without the written agreement of each party
hereto.

 

SECTION 13.              Counterparts; Electronic Execution. This Forbearance
Agreement may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Waiver and Amendment by
facsimile or any other electronic transmission (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart hereof. The words
“execution”, “execute”, “signed”, “signature”, and words of like import in or
related to any document to be signed in connection with this Forbearance
Agreement shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 



13

 

 

SECTION 14.              Costs and Expenses. Hertz hereby irrevocably consents
to the retention of Ankura Consulting Group, LLC (the “Agent Financial Advisor”)
as the Administrative Agent’s financial advisor during the Forbearance Period,
and, in addition to, and not in lieu of, the terms of the Series 2013-A Related
Documents relating to the reimbursement of Administrative Agent’s fees and
expenses, Hertz agrees to reimburse the Administrative Agent for the reasonable
and documented fees and disbursements of the Agent Financial Advisor incurred
during the Forbearance Period, and Hertz agrees to pay a retainer of up to
$200,000 within two Business Days after the execution of a written engagement
letter with the Agent Financial Advisor; provided that such fees paid to the
Agent Financial Advisor shall not exceed $200,000 in the aggregate.

 

SECTION 15.              Headings. The headings of this Forbearance Agreement
are for the purposes of reference only and shall not limit or otherwise affect
the meaning hereof.

 

SECTION 16.              [Reserved].

 

SECTION 17.              Successors. All agreements of each Forbearing Party
hereunder shall bind the successors and assigns of such Forbearing Party and
each Forbearing Party agrees to inform each successor and assign of the
agreements set forth in this Forbearance Agreement. Each Forbearing Party agrees
that it shall not offer, sell or otherwise transfer, pledge or hypothecate any
of its Series 2013-A Notes to any Person unless such Person agrees in writing to
be bound by the terms of this Forbearance Agreement. Each Forbearing Party
agrees and acknowledges that the agreements set forth herein shall apply in
respect of all Series 2013-A Notes owned by such Forbearing Party from time to
time prior to the Forbearance Termination Date.

 

SECTION 18.              Release. In consideration of the agreements of the
Administrative Agent and the Forbearing Noteholders contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each Hertz Party, on behalf of itself and its successors
and assigns (Hertz and the other Hertz Parties being hereinafter referred to
collectively as the “Releasing Parties” and individually as a “Releasing
Party”), hereby absolutely, unconditionally and irrevocably releases, remises
and forever discharges the Administrative Agent, each Forbearing Noteholders and
each of their respective successors and assigns, and their respective present
and former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents, legal representatives and
other representatives (the Administrative Agent, the Forbearing Noteholders and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, damages and any and all other claims, counterclaims,
defenses, rights of set off, demands and liabilities whatsoever (individually, a
“Claim” and collectively, “Claims”) of every kind and nature, known or unknown,
suspected or unsuspected, at law or in equity, which any Releasing Party may now
or hereafter own, hold, have or claim to have against the Releasees or any of
them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arose or occurred at any time on or prior to the Forbearance
Effective Date, including, without limitation, for or on account of, or in
relation to, or in any way in connection with this Forbearance Agreement, the
Series 2013-A Supplement, any of the other Series 2013-A Related Documents or
any of the transactions hereunder or thereunder.

 



14

 

 

Hertz and the each other Hertz Party understands, acknowledges and agrees that
the release set forth above may be pleaded as a full and complete defense to any
Claim and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

 

Hertz and each other Hertz Party agree that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

 

Each of the Releasing Parties hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by any
Releasing Party pursuant to this Section 18. If any Releasing Party violates the
foregoing covenant, Hertz and the other Hertz Parties, for themselves, and their
respective successors and assigns, present and former members, shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents, legal representatives and other representatives,
agree to pay, in addition to such other damages as any Releasee may sustain as a
result of such violation, all attorneys' fees and costs incurred by any Releasee
as a result of such violation.

 

SECTION 19.              Course of Dealing. Each of Hertz and the other Hertz
Parties acknowledge and agree that neither the execution nor the delivery by the
Administrative Agent and the Forbearing Noteholders party hereto of this
Forbearance Agreement shall be deemed to create a course of dealing or otherwise
obligate the Administrative Agent, any Series 2013-A Noteholder or any other
Person to execute similar documents under the same or similar circumstances in
the future.

 

SECTION 20.              Confirmation of Holdings. Each of the undersigned
Forbearing Parties represents that it holds Series 2013-A Notes in the amount
set forth on its respective signature page.

 

SECTION 21.              Action and Declaration of Effectiveness by
Administrative Agent. Each of the Forbearing Noteholders party hereto
(constituting the Series 2013-A Required Noteholders and the Required
Controlling Class Series 2013-A Noteholders) hereby direct the Administrative
Agent to enter into this Forbearance Agreement. The Administrative Agent is
hereby authorized and directed to declare the Forbearance to be effective (and
the Forbearance Effective Date shall occur) when it has received documents
confirming or evidencing, to the satisfaction of the Administrative Agent,
compliance with the conditions set forth in Section 5. Such declaration shall be
final, conclusive and binding upon all parties to this Forbearance Agreement for
all purposes. Each Forbearing Noteholders that has signed and released its
signature page to this Forbearance Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Forbearing Noteholder.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 



15

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

       HERTZ VEHICLE FINANCING LLC        By: /s/ R. Scott Massengill   Name: R.
Scott Massengill   Title: Treasurer       HERTZ VEHICLE FINANCING II LP      
By: HVF II GP CORP., its General Partner        By: /s/ R. Scott Massengill  
Name: R. Scott Massengill   Title: Treasurer        DTG OPERATIONS, INC.       
By: /s/ R. Scott Massengill   Name: R. Scott Massengill   Title: Treasurer     
  THE HERTZ CORPORATION       By: /s/ R. Scott Massengill   Name: R. Scott
Massengill   Title: Treasurer

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]

 

 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH,
as the Administrative Agent        By: /s/ Katherine Bologna   Name: Katherine
Bologna   Title: Managing Director        By: /s/ Robert Sheldon   Name: Robert
Sheldon   Title:

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]



 

 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH,   as a Class A Committed Note Purchaser, as
a Class B Committed Note Purchaser, as a Class C Committed Note Purchaser and as
a Class D Committed Note Purchaser       By: /s/ Katherine Bologna   Name:
Katherine Bologna   Title: Managing Director        By: /s/ Robert Sheldon  
Name: Robert Sheldon   Title:        DEUTSCHE BANK AG, NEW YORK BRANCH,   as a
Class A Funding Agent, as a Class B Funding Agent, as a Class C Funding Agent
and as a Class D Funding Agent       By: /s/ Katherine Bologna   Name: Katherine
Bologna   Title: Managing Director       By: /s/ Robert Sheldon   Name: Robert
Sheldon   Title:        Series 2013-A Principal Amount with respect to such
Investor Group:       Class A: $217,499,987.49       Class B: $13,750,000.00    
  Class C: $18,749,998.77       Class D: 130,000,000.00

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]



 

 

 

  BARCLAYS BANK PLC, as a Class A Funding Agent, as a Class B Funding Agent and
as a Class C Funding Agent       By: /s/ John McCarthy   Name: John McCarthy  
Title: Director       SHEFFIELD RECEIVABLES COMPANY LLC,   as a Class A Conduit
Investor, as a Class B Conduit Investor and as a Class C Conduit Investor      
By: /s/ John McCarthy   Name: John McCarthy   Title: Director       BARCLAYS
BANK PLC,   as a Class A Committed Note Purchaser, as a Class B Committed Note
Purchaser and as a Class C Committed Note Purchaser       By: /s/ John McCarthy
  Name: John McCarthy   Title: Director       Series 2013-A Principal Amount
with respect to such Investor Group:       Class A: $210,562,082.32       Class
B: $13,311,395.97       Class C: $18,151,903.64

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]

 

 



 

  THE BANK OF NOVA SCOTIA, as a Class A Funding Agent, as a Class B Funding
Agent and as a Class C Funding Agent       By:   /s/ Douglas Noe   Name: Douglas
Noe   Title: Managing Director       LIBERTY STREET FUNDING LLC, as a Class A
Conduit Investor, as a Class B Conduit Investor and as a Class C Conduit
Investor       By: /s/ Jill A. Russo   Name: Jill A. Russo   Title: Vice
President       THE BANK OF NOVA SCOTIA, as a Class A Committed Note Purchaser,
as a Class B Committed Note Purchaser and as a Class C Committed Note Purchaser
      By: /s/ Douglas Noe   Name: Douglas Noe   Title: Managing Director      
Series 2013-A Principal Amount with respect to such Investor Group:   Class A:
$217,500,000       Class B: $13,750,000       Class C: $18,750,000

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]



 

 

 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Class A Committed Note
Purchaser, as a Class B Committed Note Purchaser and as a Class C Committed Note
Purchaser       By:   /s/ Konstantina Kourmpetis   Name: Konstantina Kourmpetis
  Title: Managing Director       CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Class A Funding Agent, as a ClassB Funding Agent and as a Class C Funding
Agent       By: /s/ Konstantina Kourmpetis   Name: Konstantina Kourmpetis  
Title: Managing Director       ATLANTIC ASSET SECURITIZATION LLC, as a Class A
Conduit Investor, as a Class B Conduit Investor and as a Class C Conduit
Investor       By: Credit Agricole Corporate and     Investment Bank, as
Attorney-in-Fact       By: /s/ Konstantina Kourmpetis   Name: Konstantina
Kourmpetis   Title: Managing Director       Series 2013-A Principal Amount with
respect to such Investor Group:       Class A: $217,499,987.08       Class B:
$13,749,999.14       Class C: $18,749,999.88

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]

 

 



 

  ROYAL BANK OF CANADA, as a Class A Funding Agent, as a Class B Funding Agent
and as a Class C Funding Agent       By:  /s/ Kevin P Wilson   Name: Kevin P
Wilson   Title: Authorized Signatory       By: /s/ Edward V. Westerman   Name:
Edward V. Westerman   Title: Authorized Signatory       OLD LINE FUNDING, LLC,
as a Class A Conduit Investor, as a Class B Conduit Investor and as a Class C
Conduit Investor       By: /s/ Kevin P Wilson   Name: Kevin P Wilson   Title:
Authorized Signatory       ROYAL BANK OF CANADA, as a Class A Committed Note
Purchaser, as a Class B Committed Note Purchaser and as a Class C Committed Note
Purchaser       By: /s/ Kevin P Wilson   Name: Kevin P Wilson   Title:
Authorized Signatory       By: /s/ Edward V. Westerman   Name: Edward V.
Westerman   Title: Authorized Signatory       Series 2013-A Principal Amount
with respect to such Investor Group:       Class A: $217,500,000       Class B:
$13,750,000       Class C: $18,750,000

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]



 

 

 

  MIZUHO BANK, LTD., as a Class A Funding Agent, as a Class B Funding Agent and
as a Class C Funding Agent       By:   /s/ Richard A. Burke   Name: Richard A.
Burke    Title: Managing Director       MIZUHO BANK, LTD., as a Class A
Committed Note Purchaser, as a Class B Committed Note Purchaser and as a Class C
Committed Note Purchaser       By: /s/ Richard A. Burke   Name: Richard A. Burke
  Title: Managing Director       Series 2013-A Principal Amount with respect to
such Investor Group:       Class A: $217,500,000.00       Class B:
$13,750,000.00       Class C: $18,750,000.00

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]





 

 



  

  BNP PARIBAS, as a Class A Funding Agent, as a Class B Funding Agent and as a
Class C Funding Agent         By: /s/ Chris Fukuoka   Name: Chris Fukuoka  
Title: Vice President         By: /s/ Steven Parsons   Name: Steven Parsons  
Title: Managing Director         STARBIRD FUNDING CORPORATION, as a Class A
Conduit Investor, as a Class B Conduit Investor and as a Class C Conduit
Investor         By: /s/ David V. DeAngelis   Name: David V. DeAngelis   Title:
Vice President         BNP PARIBAS, as a Class A Committed Note Purchaser, as a
Class B Committed Note Purchaser and as a Class C Committed Note Purchaser      
  By: /s/ Chris Fukuoka   Name: Chris Fukuoka   Title: Vice President        
By: /s/ Steven Parsons   Name: Steven Parsons   Title: Managing Director        
Series 2013-A Principal Amount with respect to such Investor Group:        
Class A: $217,500,000         Class B: $13,750,000         Class C: $18,750,000

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]



 

 

  GOLDMAN SACHS BANK USA, as a Class A Funding Agent, as a Class B Funding Agent
and as a Class C Funding Agent       By: [image_004.jpg]   Name:     Title:    
    GOLDMAN SACHS BANK USA, as a Class A Committed Note Purchaser, as a Class B
Committed Note Purchaser and as a Class C Committed Note Purchaser       By:
[image_004.jpg]   Name:     Title:         Series 2013-A Principal Amount with
respect to such Investor Group:       Class A: $217,499,987.07       Class B:
$13,749,999.13       Class C: $18,749,998.87

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]



 

 

  LLOYDS BANK PLC, as a Class A Funding Agent, as a Class B Funding Agent and as
a Class C Funding Agent       By: /s/ Matthew Cooke   Name: Matthew Cooke  
Title: MD - SPG       GRESHAM RECEIVABLES (NO.29) LTD, as a Class A Committed
Note Purchaser, as a Class B Committed Note Purchaser and as a Class C Committed
Note Purchaser       By: /s/ Lisa Joseph Grant   Name: Lisa Joseph Grant  
Title: Director       GRESHAM RECEIVABLES (NO.29) LTD, as a Class A Conduit
Investor, as a Class B Conduit Investor and as a Class C Conduit Investor      
By: /s/ Lisa Joseph Grant   Name: Lisa Joseph Grant   Title: Director      
Series 2013-A Principal Amount with respect to such Investor Group:       Class
A: $217,500,000.00       Class B: $13,750,000.00       Class C: $18,750,000.00

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]



 

 

  CITIBANK, N.A., as a Class A Funding Agent, as a Class B Funding Agent and as
a Class C Funding Agent       By: /s/ Brett Bushinger   Name: Brett Bushinger  
Title: Vice President               CITIBANK, N.A., as a Class A Committed Note
Purchaser, as a Class B Committed Note Purchaser and as a Class C Committed Note
Purchaser               By: /s/ Linda Moses   Name: Linda Moses   Title: Vice
President           CAFCO, LLC, as a Class A Conduit Investor, as a Class B
Conduit Investor and as a Class C Conduit Investor       By: Citibank N.A., as
attorney-in-fact           By: /s/ Linda Moses   Name: Linda Moses   Title: Vice
President               CHARTA, LLC, as a Class A Conduit Investor, as a Class B
Conduit Investor and as a Class C Conduit Investor           By: Citibank N.A.,
as attorney-in-fact           By: /s/ Linda Moses   Name: Linda Moses   Title:
Vice President

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]



 

 

  CIESCO, LLC, as a Class A Conduit Investor, as a Class B Conduit Investor and
as a Class C Conduit Investor       By: Citibank N.A., as attorney-in-fact      
By:   /s/ Linda Moses   Name: Linda Moses   Title: Vice President       CRC
FUNDING, LLC, as a Class A Conduit Investor, as a Class B Conduit Investor and
as a Class C Conduit Investor       By: Citibank N.A., as attorney-in-fact      
    By: /s/ Linda Moses   Name: Linda Moses   Title: Vice President       Series
2013-A Principal Amount with respect to such Investor Group:       Class A:
$130,500,000       Class B: $8,250,000       Class C: $11,250,000

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]





 

 

 

  CITIZENS BANK, N.A., as a Class A Committed Note Purchaser, as a Class B
Committed Note Purchaser and as a Class C Committed Note Purchaser       By:
[image_005.jpg]   Name:   Title:       CITIZENS BANK, N.A., as a Class A Funding
Agent, as a Class B Funding Agent and as a Class C Funding Agent       By:
[image_005.jpg]   Name:   Title:       Series 2013-A Principal Amount with
respect to such Investor Group:       Class A: $217,499,987.05       Class B:
$13,749,999.15       Class C: $18,749,998.89

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]



 

 

 

  CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Class A Committed
Note Purchaser, as a Class B Committed Note Purchaser and as a Class C Committed
Note Purchaser       By: /s/ Robert Castro   Name: Robert Castro   Title:
Authorized Signatory       CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as a Class A Funding Agent, as a Class B Funding Agent and as a Class C Funding
Agent       By: /s/ Robert Castro   Name: Robert Castro   Title: Authorized
Signatory       Series 2013-A Principal Amount with respect to such Investor
Group:       Class A: $219,499,987.06       Class B: $13,749,999.17       Class
C: $18,749,998.88

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]

 

 

 

  HSBC SECURITIES (USA) INC.,   as a Class A Funding Agent, as a Class B Funding
Agent and as a Class C Funding Agent       By: /s/ Michael Banchik   Name:
Michael Banchik   Title: Managing Director     ID Code #22396       HSBC BANK
USA, NATIONAL ASSOCIATION,   as a Class A Committed Note Purchaser, as   a Class
B Committed Note Purchaser and as a Class C Committed Note Purchaser       By:
/s/ Peter Hart   Name: Peter Hart   Title: Director       Series 2013-A
Principal Amount with respect to such Investor Group:       Class A:
$217,499,987.08       Class B: $13,749,999.14       Class C: $18,749,998.88

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]

 

 

 

  TRUIST BANK, as a Class A Funding Agent, a Class B Funding Agent and as a
Class C Funding Agent       By: /s/ John Malone   Name: John Malone   Title:
Managing Director       TRUIST BANK, as a Class A Committed Note Purchaser, as a
Class B Committed Note Purchaser and as a Class C Committed Note Purchaser      
By: /s/ John Malone   Name: John Malone   Title: Managing Director       Series
2013-A Principal Amount with respect to such Investor Group:       Class A:
$217,500,000       Class B: $13,750,000       Class C: $18,750,000

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]



 

 

 

  MUFG BANK, LTD., as a Class A Funding Agent, as a Class B Funding Agent and as
a Class C Funding Agent       By:   /s/ Christopher Pohl   Name: Christopher
Pohl   Title: Managing Director       MUFG BANK, LTD., as a Class A Committed
Note Purchaser, as a Class B Committed Note Purchaser and as a Class C Committed
Note Purchaser       By: /s/ Christopher Pohl   Name: Christopher Pohl   Title:
Managing Director       GOTHAM FUNDING CORPORATION, as a Class A Conduit
Investor, as a Class B Conduit Investor and as a Class C Conduit Investor      
By: /s/ Kevin J. Corrigan   Name: Kevin J. Corrigan   Title: Vice President    
  Series 2013-A Principal Amount with respect to such Investor Group:      
Class A: $217,499,987.06       Class B: $13,749,999.18       Class C:
$18,749,9998.91

 

 

 

[SIGNATURE PAGES TO FORBEARANCE]

 

 

 

SCHEDULE I

 

Deutsche Bank AG, New York Branch

 

Citibank, N.A.

 

CHARTA, LLC

 

CAFCO, LLC

 

CRC FUNDING, LLC

 

CIESCO, LLC

 

The Bank of Nova Scotia

 

Liberty Street Funding LLC

 

Barclays Bank PLC

 

Sheffield Receivables Company LLC

 

Mizuho Bank, Ltd.

 

Goldman Sachs Bank USA

 

Credit Agricole Corporate and Investment Bank

 

Atlantic Asset Securitization LLC

 

Royal Bank of Canada

 

Old Line Funding, LLC

 

BNP Paribas

 

Starbird Funding Corporation

 

Lloyds Bank plc

 

Gresham Receivables (No. 29) Ltd

 

Citizens Bank, N.A.

 

Canadian Imperial Bank of Commerce, New York Branch

 

HSBC Securities (USA) Inc.

 

HSBC Bank USA, National Association

 

Truist Bank

 



SCHEDULE 1 - 1

 

 

Exhibit A

 

[See attached.]

 



 

 

 

[ex10x1_001.jpg] 



 

 

 

[ex10x1_002.jpg] 



 

 

 

[ex10x1_003.jpg] 

 



 

 